Citation Nr: 1106219	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-41 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include whether service connection for 
a psychiatric disorder is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.K.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to September 
1971.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which 
found that new and material evidence had not been received to 
reopen the claim for service connection for PTSD.  

With regard to the claim to reopen the claim for service 
connection for PTSD, before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has been 
presented or secured that is sufficient to reopen a prior final 
decision.  Barnett V. Brown, 8 Vet. App. 1 (1995); aff'd 83 F.3d 
1380 (Fed. Cir. 1996).  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  

A Travel Board hearing was held in Pittsburgh, Pennsylvania, 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

After reopening the claim of service connection for an acquired 
psychiatric disability, to include PTSD, that issue is REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  The issue is addressed in the REMAND portion of the decision 
below.  VA will notify the Appellant if additional action is 
required on his part.  

After consideration of a recent Court decision, the Board, as to 
all future developments, will recharacterize the Veteran's 
reopened PTSD claim as entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the Claimant's description of the 
claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  By a February 2000 rating decision, the RO found that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for PTSD, noting that the 
evidence did not show an inservice stressor or that the 
Appellant's PTSD was incurred in or aggravated by service.  The 
Appellant was notified of the denial and his appellate rights, 
but he did not appeal, and the decision became final.  It is the 
last final disallowance of the claim for service connection for 
PTSD.  

2.  Evidence subsequent to the final February 2000 rating 
decision, regarding the claim for service connection for PTSD, 
was not previously submitted to agency decisionmakers, relates to 
an unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 2000 rating decision which found that new and 
material evidence had not been received to reopen the claim for 
service connection for PTSD is the last final disallowance of 
that claim.  38 U.S.C.A. §§ 5107, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.104(a) (2010).  

2.  Evidence received since the February 2000 rating decision is 
new and material, and the Appellant's claim for service 
connection for an acquired psychiatric disorder, to include PTSD, 
may be reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156(a) (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA is mandated by law to assist a claimant in the development of 
their claim and to notify the claimant of the obligations on both 
their part and VA's.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).  These provisions apply to most claims for 
benefits received by VA on or after November 9, 2000, as well as 
any claim not decided as of that date.

Without deciding whether the notice and evidentiary development 
requirements have been satisfied in this case on the issue of 
whether new and material evidence has been received to reopen the 
claim for entitlement to service connection for PTSD, it is the 
Board's conclusion that it is not precluded from now adjudicating 
the question of whether the claim is reopened.  This is so 
because the Board is taking action favorable to the Veteran by 
reopening the claim and granting the claim only to this extent, 
which, at this point, poses no risk of prejudice to the Veteran.  
See generally Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material

The RO initially denied service connection for PTSD in January 
1991.  That denial was confirmed by the RO in October 1991.  The 
Board denied the claim for service connection for PTSD in May 
1996.  In February 2000, the RO determined that new and material 
evidence had not been received to reopen the previously denied 
claim.  The Veteran was notified of the denial, but did not 
appeal.  That decision is the last final denial of the current 
claim.  38 C.F.R. § 20.1103, 20.1105 (2013).  However, if new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and review 
the former disposition of the claim.  Manio v. Derwinski, 1 Vet. 
App 145 (1991).  When determining whether additional evidence is 
new and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002 
& Sup-p. 2009).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised and clarify the 
types of assistance the VA will provide to a claimant attempting 
to reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran filed 
his claim seeking to reopen in February 2007, the Board has 
considered these provisions.

To reopen a claim which has been previously denied and which is 
final, the claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009).  Under the amended 
regulations, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

The Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).
Here, the Board notes that the RO did not reopen the Appellant's 
claim for service connection for PTSD.  The Board disagrees.

The evidence of record at the time of the February 2000 rating 
decision included the Veteran's service treatment records (STRs) 
and numerous statements made by him as to inservice stressors.  
Also included were private treatment records, to include medical 
documents from a State Correctional Institution, which reflect 
that he had been imprisoned there since 1988.  These records 
reflect a diagnosis of PTSD.  VA treatment records were also of 
record.  It was noted that upon VA exam in June 1995, the 
examiner diagnosed chronic PTSD, but stated, in effect, that 
there were no specific stressors to support the diagnosis.  A 
1991 letter from the U.S. Army and Joint Services Environmental 
Support Group regarding the Veteran's unit (584th Engineer 
Company) was of record, but it did not identify the Veteran or 
his unit as a subject of enemy attacks as alleged by the Veteran 
on numerous occasions.  RO notified the Veteran of this decision 
and he did not appeal.  The claim was denied in that the evidence 
did not include any evidence of a verified stressor sufficient to 
support a diagnosis of PTSD.  The Veteran was notified of this 
decision and his procedural and appellate rights in March 2000.  
The Veteran did not appeal this decision.  Thus, the decision is 
final.  38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.302, 20.1103 (2010).

Evidence submitted subsequent to the RO's February 2000 rating 
decision includes VA treatment records dated from 2004 through 
2007, and testimony as provided by the Veteran and a family 
friend at a hearing in September 2010.  

The medical records added to the claims file since the 2000 
rating decision reflect various psychiatric diagnoses, to include 
PTSD (based on his reported experiences in a combat area during 
service in Vietnam) and depression.  The evidence is new because 
it was not previously before VA decision makers.  It is also 
material because it is supporting evidence of the current 
disability element of a service connection claim.  A lack of a 
clear diagnosis of PTSD was one reason the RO denied the claim in 
February 2000.  The evidence is not dispositive as to whether the 
Veteran has PTSD.  However, this type of evidence relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of substantiating the claim.  

Accordingly, the claim of service connection for PTSD is reopened 
with the submission of new and material evidence.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2010).  The 
Board will address the underlying claim of service connection in 
the remand section following the decision.


ORDER

New and material evidence, having been received, the claim of 
entitlement to service connection for PTSD, is reopened; to this 
extent only, the appeal is allowed.  

REMAND

Service connection for PTSD involves a specific VA regulation, 
which requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f) (2010).

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
necessary when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability; the record indicates that the disability or 
signs and symptoms of disability may be associated with active 
service; and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009).

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

At this time and as an aside, the Board notes that, effective 
July 13, 2010, the Code of Federal Regulations governing claims 
for service connection for PTSD was amended.  See 75 Fed. Reg. 
39843 (July 13, 2010).  Under the new amendment, if a Veteran's 
claimed stressor relates to fear of hostile military or terrorist 
activity, then lay testimony may establish the occurrence of the 
claimed in-service stressor, absent clear and convincing evidence 
to the contrary, if 1) a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the symptoms are related to the 
claimed stressor; and 2) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service.  
75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)).

As noted earlier, the Veteran has long contended that his unit 
was under constant mortar fire, but this was not confirmed in the 
service personnel records or other available records.  Thus, no 
reported stressor has been verified.  However, numerous 
physicians, private and VA, have diagnosed PTSD based on the 
Veteran's reported inservice stressors as related by him.  It is 
noted by the Board that there is no indication that the diagnosis 
of PTSD conforms to the 38 C.F.R. § 4.125 (2010).  As such, a 
psychiatric examination of the Veteran is necessary to determine 
whether an acquired psychiatric disorder, to include PTSD is or 
is not present, and if so, whether any acquired psychiatric 
disorder, to include PTSD is related to service.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).

It is also noted that recent guidance of the United States Court 
of Appeals for Veterans Claims (Court) has indicated that where 
there is a claim for PTSD, it should encompass a claim of service 
connection for any psychiatric pathology found.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  As such, if other psychiatric 
pathology is found, an opinion as to any relationship to service 
is indicated.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an appropriate VCAA 
notice letter informing him of the 
information and evidence necessary to 
establish service connection for a 
psychiatric disorder other than PTSD.  He 
should provide specific information as to 
where his unit was when the shellings were 
sustained and other specific evidence of his 
alleged interaction with the enemy.

2.  Schedule the Veteran for a VA psychiatric 
examination to be performed by a psychiatrist 
or a psychologist.  The claims file must be 
made available to the examiner for review and 
the examiner must indicate in the examination 
report that this has been accomplished.  All 
indicated psychiatric tests and studies 
should be accomplished.

The examiner should determine the diagnoses 
for all psychiatric disorders found.  If a 
diagnosis of PTSD is deemed appropriate, the 
psychiatrist or psychologist should specify 
whether there is a link between current PTSD 
symptoms the Veteran's reported inservice 
stressors of coming under enemy attack.  A 
complete rationale for this opinion must be 
provided.

If any other psychiatric condition is 
diagnosed, the examiner should opine as to 
whether it is at least as likely as not (a 
probability of 50 percent or greater) that a 
current psychiatric disability, other than 
PTSD, is related to service.  A complete 
rationale for this opinion must be provided.

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.  Specific attention is 
directed to the report of examination.  If 
the requested report does not include fully 
detailed descriptions of pathology and all 
test reports, specific studies or adequate 
responses to the specific opinions requested, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2010); See also 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the 
claim should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be provided an opportunity to 
respond.  The claim should be returned to the 
Board as warranted.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


